Citation Nr: 1039191	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD) prior to May 26, 2005, in excess of 50 percent prior to 
September 11, 2009, and in excess of 70 percent as of September 
11, 2009.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing conducted at the RO in August 2010.  A copy of 
the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is necessary in this case to obtain certain specifically-
identified VA treatment records and to obtain records from the 
Social Security Administration (SSA).  

The Veteran testified at his travel board hearing in August 2010 
that he had been treated for his PTSD for a period of about 10 
years before he first submitted a claim in 2005.  He added that 
this treatment was supplied by VA.  See pages hearing transcript, 
pages 3-5.  The Board parenthetically observes that the Veteran 
first submitted his service connection claim for PTSD in 
September 2004.  See VA Form 21-4138.  Review of the claims 
folder shows that VA outpatient records dated from October 1983 
to August 1986 are of record; these records, however, do not show 
treatment afforded the Veteran for psychiatric-based problems.  
The first post-service VA outpatient treatment record, showing 
that the Veteran was seen for psychiatric-based problems, is 
dated in June 2004.  This "PCT" (VA PTSD Clinical Team 
Outpatient Clinic) individual note includes a diagnosis of PTSD.  
Therefore, the RO should seek to obtain and associate with the 
claims file any available VA treatment records associated with 
psychiatric problems dated before June 2004.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  See also 38 C.F.R. § 3.159(c)(2) (2010).  The 
Veteran also testified that he had monthly appointments with VA, 
and that he was last seen two weeks earlier.  On remand, all 
current VA medical records dated since March 2010, the most 
recently dated such record presently on file, should be 
associated with the Veteran's claims folder.  

The Board also notes that as part of a January 2010 letter, 
signed by the both the Veteran and his wife, it was noted that 
the Veteran had applied for Social Security benefits in 2008.  
Various documents were also included with the letter, including a 
letter dated September 27, 2007, which the Veteran claimed had 
been sent to SSA.  Review of the claims folder shows no records 
from the SSA, to include those which may relate to a disability 
claim brought by the Veteran.  VA must obtain SSA decisions and 
records which may have a bearing on a Veteran's claims.  Waddell 
v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this 
regard, the Board notes that, "[i]n the context of the duty to 
assist in obtaining records, the relevance of the documents 
cannot be known with certainty before they are obtained."  Hyatt 
v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication 
that any effort has been made to secure the medical records the 
SSA based its decision on.  If such medical records exist, they 
should be obtained and incorporated into the claims file.  38 
U.S.C.A. § 5103A (West 2002).

Since the current appeal arose from the initially assigned 30 
percent rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).


Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should seek to obtain all VA 
treatment records dated before June 2004, 
and from March 2010, which pertain to 
treatment afforded the Veteran for 
psychiatric-based problems.  The Veteran 
should be contacted so he can inform the 
AMC/RO where this claimed VA treatment 
(i.e., which facility or facilities) 
occurred.  Any and all records obtained 
should be associated with the claims 
file.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

If VA is unable to secure these records, 
VA must notify the Veteran and (a) 
identify the specific records VA is 
unable to obtain; (b) briefly explain the 
efforts that VA made to obtain those 
records; (c) describe any further action 
to be taken by VA with respect to the 
claim; and (d) notify him that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2010).

2.	The AMC/RO should contact SSA and request 
all documents pertaining to any award of 
disability benefits from the SSA, and 
specifically request a copy of the 
decision awarding any benefits and copies 
of the medical records upon which the SSA 
based its decision.

All efforts to obtain these records 
should be documented in the claims 
folder.  

If VA is unable to secure these records, 
VA must notify the Veteran and (a) 
identify the specific records VA is 
unable to obtain; (b) briefly explain the 
efforts that VA made to obtain those 
records; (c) describe any further action 
to be taken by VA with respect to the 
claim; and (d) notify him that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2010).

3.	Thereafter, the AMC/RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other indicated development, 
have been conducted and completed in 
full.  If the ordered development is 
deficient in any manner, the RO must 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

4.	Thereafter, and following any other 
indicated development, the AMC/RO 
should readjudicate the appealed issue 
in light of all the evidence of record.  
In so doing, the RO should also 
consider whether increased ratings are 
warranted for each of the three 
"staged" ratings periods, as set out 
on the title page of this decision.  
See Fenderson, Hart.  If the benefit 
sought on appeal remains denied in any 
respect, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision. They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


